Citation Nr: 1627090	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  15-46 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased evaluation for a duodenal ulcer, status post subtotal gastrectomy and vagotomy, currently evaluated as 20 percent disabling.


INTRODUCTION

The Veteran served on active duty from March 1961 to March 1963.

This appeal arose before the Board of Veterans' Appeals (Board) from an August 2014 rating decision of the New York, New York, Department of Veterans Affairs (VA), Regional Office (RO) that denied an increased evaluation.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran's duodenal ulcer, status post subtotal gastrectomy and vagotomy, is manifested by some epigastric pain and dyspepsia, but with no diarrhea or weight loss.


CONCLUSION OF LAW

The criteria for an increased evaluation for a duodenal ulcer, status post subtotal gastrectomy and vagotomy, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.159, 3.321, 4.2, 4.3, 4.20, 4.31, 4.40, 4.111, 4.414, Diagnostic Code (DC) 7308 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in June 2014 (attached to the VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits).  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was afforded a VA examinations in July 2014.  See 38 C.F.R. § 3.159(c)(4).  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran has not alleged that his condition has worsened since the 2014 examination, and there is no objective evidence suggesting that his condition has changed since the last examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); VAOPGCPREC 11-95 (1995).  Accordingly, the Board finds that there is no duty to provide another examination or medical opinion, and no further development is required in this case.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2015).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2015).


Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, her present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

There are various postgastrectomy symptoms which may occur following anastomotic operations of the stomach.  When present, those occurring during or immediately after eating and known as the "dumping syndrome" are characterized by gastrointestinal complaints and generalized symptoms simulating hypoglycemia; those occurring from 1 to 3 hours after eating usually present definite manifestations of hypoglycemia.  38 C.F.R. § 4.111 (2015).  Hypoglycemia is characterized by tremulousness, cold sweat, hypothermia and headache.  See Dorland's Illustrated Medical Dictionary, 27th ed. (1989).  There may also be a sensation of palpitations, bloating and diarrhea.

The Veteran's duodenal ulcer, status post subtotal gastrectomy and vagotomy, is rated under DC 7308, postgastrectomy syndromes.  A 20 percent is warranted under this DC for mild residuals, with infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations.  A 40 percent evaluation is warranted when there are moderate residuals with less frequent episodes of gastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.

The VA treatment records dated from January 1997 to November 2015 noted the Veteran's history of peptic ulcer disease that was previously treated in the 1970's with a partial gastrectomy and Billroth II surgery.  The treatment notes referred to his complaints of symptoms of dyspepsia, particularly at night.  These episodes could last up to an hour.  He also described burning abdominal pain.  In May 2013, he underwent an upper endoscopy that showed some retained food in the gastric remnant; as a consequence, a gastric emptying study was suggested.  This was performed in August 2014; while it was incomplete, it did not show any emptying.  The liquid emptying study showed normal emptying of liquids with raw data but there was a slight delayed T12 with linear fit.  However, there were no symptoms suggestive of delayed gastric emptying.  His appetite was noted to be good and his weight was stable.  He specifically denied experiencing diarrhea, constipation, nausea, or vomiting.  Instead of eating a large meal he would have frequent small meals, which caused no issues.  His reported abdominal pain was related to his previous surgery.

The Veteran was afforded a VA examination in July 2014.  He stated that he had frequent epigastric pain and that he took Omeprazole twice a day for the treatment of gastroesophageal reflux disease (GERD).  He reported having periodic epigastric pain and recurring episodes of symptoms, which he indicated were not severe.  Each episode would last less than one day and would occur four or more times a year.  He had no incapacitating episodes related to his condition.  He stated that he had epigastric pain about three mornings per week.  The objective examination was unremarkable.  His abdomen was soft, nontender with no rebound or guarding.  

VA treatment records developed subsequent to this examination showed that his abdominal pain had improved.  In March 2015, there was no evidence of nausea or vomiting and there was no change in bowel movements.

After a careful review of the evidence of record, the Board has determined that an evaluation in excess of 20 percent for the duodenal ulcer, status post subtotal gastrectomy and vagotomy, is not warranted.  While the Veteran does experience some mild epigastric pain approximately three times a week, there is no suggestion in the record that he has mild circulatory symptoms after meals (i.e, symptoms of dumping syndrome) and no evidence that he has diarrhea or any weight loss.  In fact, he tolerates his diet (especially frequent small meals), he has specifically denied any diarrhea, and his weight has been stable.  This evidence does not support a finding of entitlement to a 40 percent disability evaluation.

The Board has also considered the Veteran's statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's duodenal ulcer, status post subtotal gastrectomy and vagotomy has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

The Board has also considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as mild episodes of epigastric pain without diarrhea or weight loss, are "like or similar to" those explicitly listed in the rating criteria, which considers infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations.  See Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  Moreover, he has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to arguing that his disability is more severe than is reflected by the assigned rating.

In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to the service-connected duodenal ulcer, status post subtotal gastrectomy and vagotomy.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record does not indicate that the Veteran has any complications from his duodenal ulcer, status post subtotal gastrectomy and vagotomy that would impact his ability to work.  Similarly, record does not raise the issue of special monthly compensation.  Akles v. Derwinski, 1 Vet. App. 118 (1991).  Therefore, those issues are not part of the rating appeal. 

In sum, while the Board has carefully and sympathetically reviewed the Veteran's complaints, there is simply no evidence that the criteria for a 40 percent rating have been established.  As a consequence, the preponderance of the evidence is against a higher rating and the appeal is denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.


ORDER

Entitlement to an increased evaluation for a duodenal ulcer, status post subtotal gastrectomy and vagotomy, currently evaluated as 20 percent disabling is denied.




____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


